Name: Commission Regulation (EEC) No 174/87 of 22 January 1987 fixing, for 1987, the quotas for imports into Portugal of certain egg and poultrymeat products from Spain and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product
 Date Published: nan

 23 . 1 . 87 Official Journal of the European Communities No L 21 /19 COMMISSION REGULATION (EEC) No 174/87 of 22 January 1987 fixing, for 1987, the quotas for imports into Portugal of certain egg and poultry ­ meat products from Spain and certain detailed rules for the application thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ('), and in particular Article 1 3 thereof, Whereas, as a result of an error of substance, the correc ­ tion of which is being considered, the Act of Accession does not provide for the application of quantitative restrictions on imports into Portugal of products falling within subheading 04.05 A I b) of the Common Customs Tariff from the Community as constituted at 31 December 1985 ; Whereas, therefore, such restrictions have not been included in Regulation (EEC) No 3792/85 for imports from Spain into Portugal ; whereas pending the rectifica ­ tion referred to above, Regulation (EEC) No 619/86 of the Commission (2), amended by Regulation (EEC) No l996/86 (3), laid down such restrictions as temporary measures until 31 December 1987 ; Whereas the initial quotas for imports into Portugal of certain egg and poultry products from Spain are set out in the Annex to Commission Regulation (EEC) No 619/86 ; whereas the quotas for 1987 should be fixed by applying the minimum rate of annual rise of 10 % provided for in Article 4 (4) (a) of Regulation (EEC) No 3792/85 ; whereas these quotas are in addition to those applicable under Article 269 of the Act of Accession to imports from the Community as constituted at 31 December 1986 ; Whereas obtained rules should be laid down for the implementation of these provisions to be analogous to those laid down in Regulation (EEC) No 619/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for eggs and poultrymeat, HAS ADOPTED THIS REGULATION : Article 1 The quotas that the Portuguese Republic may apply in 1987, to imports of certain egg and poultrymeat products from Spain shall be as shown in the Annex hereto. Article 2 Save as otherwise provided in this Regulation ; Articles 3 and 4 of Regulation (EEC) No 619/86 shall apply to the quotas referred to in Article 1 of this Regulation . However, the second indent of Article 3 of that Regula ­ tion is repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1987. For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 367, 31 . 12. 1985, p. 7. (2) OJ No L 58 , 1 . 3 . 1986, p . 51 . 0 OJ No L 171 , 28 . 6 . 1986, p . 28 . No L 21 /20 Official Journal of the European Communities 23 . 1 . 87 ANNEX CCT heading No Description Quotafor 1987 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls : A. Of a weight not exceeding 185 grams (known as 'chicks') :  1 000 units  ex I. Turkeys and geese :  Turkeys 164 ex II . Other :  Fowls 1 340 04.05 Birds eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : a) Eggs for hatching : ex 1 . Of turkeys or geese :  of turkeys 20 ex 2. Other :  of fowls 58  tonnes  b) Other 487